                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CAROLE STAGNARO, and                                         CIVIL ACTION
DOUG STAGNARO,
             Plaintiffs,

               v.
                                                             NO. 16-3535
TARGET CORPORATION,
             Defendant.


DuBois, J.                                                                          April 30, 2019

                                    MEMORANDUM

I.     INTRODUCTION

       This action arises out of a slip and fall that occurred while plaintiffs, Carole and Doug

Stagnaro, were shopping at a Target store on March 13, 2016, in Malvern, Pennsylvania.

Plaintiffs allege that a dangerous condition in the boys’ swimwear section of the store caused

Mrs. Stagnaro to fall, fracturing her hip. Presently before the Court are defendant Target

Corporation’s motions to preclude the testimony and opinions of Dr. Norman I. Badler and

Kenneth J. Stoyack (Document Nos. 35, 36 & 46, filed May 18, 2018), plaintiffs’ motions to

preclude the trial testimony of Lawrence Dinoff and Dr. Ruhi Arslanoglu (Document Nos. 37 &

38, filed May 18, 2018), and the Motion for Summary Judgment of Target Corporation

(Document No. 39, filed May 18, 2018).

       For the reasons that follow, (1) defendant’s motion to preclude the testimony and

opinions of Dr. Badler is granted; (2) defendant’s motion to preclude the testimony and opinions

of Mr. Stoyack is granted; (4) plaintiffs’ motion to preclude the testimony of Dr. Arslanoglu is

granted; (3) plaintiffs’ motion to preclude the testimony of Mr. Dinoff is granted; and (5)

defendant’s motion for summary judgment is granted.
II.     BACKGROUND

        On March 13, 2016, plaintiffs, Carole and Doug Stagnaro, visited a Target store located

at 455 Carnegie Boulevard, Malvern, Pennsylvania. Mot. Summ. J. 1. Mr. and Mrs. Stagnaro

entered the store shortly after it opened for the day and went to the boys’ swimwear section. C.

Stagnaro Dep. 30:22–32:3. Mrs. Stagnaro testified that a little after 8:30 a.m., as she was

walking around the corner of a clothing rack searching for her desired merchandise, she felt her

right foot catch on something, causing her to fall. Id. at 31:6–25, 55:12–56:3. Both parties agree

that Mrs. Stagnaro sustained serious injuries as a result of her fall. The parties disagree,

however, as to how Mrs. Stagnaro fell and what caused her fall.

        On the day of the incident, between 7:00 a.m. and 7:30 a.m., Emily Johnson, the Store

Team Leader at the Malvern Target store, walked through the boys’ swimwear section. She

testified that she did not notice any issues with the placement of the racks or clothing on the

floor. Mot. Summ. J. 10. Another Target Team Member, Katherine Dokas, testified that shortly

before the incident, she repositioned the rack involved in Mrs. Stagnaro’s fall so that a shopping

cart could pass between the structural pole and the rack.1 Id.

        In her deposition testimony Mrs. Stagnaro explained that she and her husband stopped at

Target that morning to purchase a boys’ swim shirt. C. Stagnaro Dep. 30:22–25. Mrs. Stagnaro

had seen swim shirts in the boys’ section of the Target store on a prior occasion and, upon

arrival, immediately walked to that section of the store. Id. at 31:18–21. As she approached the

clothing rack she was looking for, she did not notice anything unusual about the rack or see

anything on the floor below the rack. Id. at 42:15–16, 45:20–21. The rack was aligned with the

edge of the aisle. Id. at 54:23. One side of the rack was near a structural pole extending from the


1
  According to the expert report of Kenneth Stoyack a shopping cart has a “minimum dimension of at least 27
inches.” Defs. Mot. Preclude Stoyack Ex. F at 3.

                                                        2
floor to the ceiling. Id. at 53:9–10. Mrs. Stagnaro initially approached the side of the rack across

from the structural pole. After browsing on that side of the rack, she walked around the rack to

take a look at the swim shirts on the opposite side. Id. at 55:3–9. It was at that point that Mrs.

Stagnaro fell.

        Mrs. Stagnaro described her fall saying, “As I walked around . . . I felt like my foot was .

. . caught in a trap is how I would describe it. I couldn’t lift my foot up. Before I knew it, it was

instantaneous and I was down. I fell.” Id. at 55:12–18. Mrs. Stagnaro emphasized that she did

not know what she tripped on. “I don’t know what it was because it was something on the floor

like a piece of clothing or something on the floor that when I stepped into it, whether I – I don’t

know. I just couldn’t lift my foot. Something must have been on the floor.” Id. at 59:23–60:4.

Mrs. Stagnaro clarified that although she did not know what caused her fall, she did not believe

she had tripped over the legs of the clothing rack or the pole. “[I]t was not this pole. It was not

these legs. There was something there that caught my foot.” Id. at 61:16–19. “I think it was

something that had fallen. Something was on the floor. It wasn’t my clothing. I didn’t drop my

coat. It wasn’t me. That’s all I can recall. Is that my foot was – it just wouldn’t lift up. It was

not – I definitely know it’s not those legs on that.” Id. at 61:21–62:3. When asked how she

knew that she did not trip over the rack itself she said “I would have felt that metal . . . I would

have felt my foot twisting on something and it wasn’t that. It didn’t get caught underneath the

rack. . . .” Id. at 62:6–10.

        Mrs. Stagnaro fell on her right side. D. Stagnaro Dep. 19:5–6. The impact of the fall

broke her hip. C. Stagnaro Dep. at 68:18–20. After her fall, she was able to sit up and was

moved to a chair to await emergency medical personnel. D. Stagnaro Dep. 22:18–23:3. Target




                                                  3
employees called an ambulance which took Mrs. Stagnaro to the hospital. C. Stagnaro Dep. at

66:6–13.

       Mr. Stagnaro, Mrs. Stagnaro’s husband, testified that he was walking approximately three

feet behind his wife at the time she fell. D. Stagnaro Dep. 14:6–21. As he moved toward the

boys clothing section with his wife, Mr. Stagnaro noticed that the clothing rack they approached

was “really close to the pole.” Id. at 15:11. “So to walk between the rack and the pole, you

almost would - - you would have, if you continued to walk, your right leg would have been

brushing against the clothes . . . your left shoulder would have been brushing against the pole.”

Id. at 15:11–18. Aside from that, Mr. Stagnaro testified that he did not see any problems with

the clothing rack and did not see anything on the ground underneath or around the rack. Id. at

15:1–6, 18:17–22. When his wife began to fall, Mr. Stagnaro tried to reach out and catch her but

was unable to break her fall. Id. at 19:2–5. “As soon as she went down, I looked and . . . there

was a boy’s bathing suit wrapped around her [right] foot, that I only assume had fallen off - - it

was still on the hanger as I remember, but it was on the floor.” Id. at 20:6–13. Mr. Stagnaro

explains the cause of Mrs. Stagnaro’s fall saying “when her foot hit the bathing suit, the bathing

suit never really moved, which caused her to just like she said, she felt like her foot was in a trap

. . .” Id. at 20:24–21:3. Mr. Stagnaro testified that immediately after his wife’s fall he removed

the swimsuit from her foot and hung it back on the rack. Id. at 21:4–7.

       After Mrs. Stagnaro’s fall, Mr. Stagnaro filled out and signed an incident report with

Target Team Leader, Ms. Johnson. The incident report stated “Guest was walking in boys.

There was a bathing suit hanging off of a rack and the racks were close together. Slipped on

bathing suit. Foot got caught in bathing suit.” Def.’s Mot. Preclude Badler Ex. B. The incident

report included details about the location of the fall, the injury, Mrs. Stagnaro’s footwear, and



                                                  4
states that Mrs. Stagnaro “tripped on” a boys’ Minion2 bathing suit that was “hanging off [the]

rack.” Id.

        Mr. and Mrs. Stagnaro filed a Complaint in the Court of Common Pleas of Philadelphia

County on June 7, 2016 in which they alleged that “due to a dangerous condition [Mrs. Stagnaro]

slipped and/or tripped and fell at/or near the boy’s department causing her to suffer serious and

permanent injuries.” Compl. ¶ 6. The Complaint asserted claims of negligence (Count I), loss of

consortium (Count II), and negligent infliction of emotional distress (Count III). Defendant

removed the case to this Court on June 28, 2016 (Document No. 1). Plaintiffs filed an Amended

Complaint on July 18, 2016 (Document No. 6) asserting the same three claims as the original

complaint. On September 29, 2016, the Court dismissed plaintiffs’ claim of negligent infliction

of emotional distress (Count III). On May 18, 2018, defendant filed a motion for summary

judgment and motions to preclude the testimony of plaintiffs’ experts, Dr. Norman I. Badler and

Kenneth J. Stoyack (Document Nos. 35, 36, 39). That same day, plaintiffs filed motions to

preclude the testimony of defendant’s experts, Lawrence Dinoff and Dr. Ruhi Arslanoglu

(Document Nos. 37, 38). Each of these motions is fully briefed and ripe for decision.

III.    LEGAL STANDARD

        A.       Daubert Motions

        Federal Rule of Evidence 702 provides:

        A witness who is qualified as an expert by knowledge, skill, experience, training,
        or education may testify in the form of an opinion or otherwise if: (a) the expert’s
        scientific, technical, or other specialized knowledge will help the trier of fact to
        understand the evidence or to determine a fact in issue; (b) the testimony is based
        on sufficient facts or data; (c) the testimony is the product of reliable principles
        and methods; and (d) the expert has reliably applied the principles and methods to
        the facts of the case.

2
 Minions are fictional animated creatures that were first popularized in the 2010 film Despicable Me. Despicable
Me (Illumination Entertainment 2010). In the Despicable Me franchise, Minions act as small, yellow, oddly-shaped
henchmen with a unique language all their own. Id.

                                                       5
That rule requires the Court to act as a gatekeeper and is applicable to scientific testimony and

testimony based on “technical” and “other specialized” knowledge. Kumho Tire Co., Ltd. v.

Carmichael, 526 U.S. 137, 141 (1999). A court must determine whether an expert “employs in

the courtroom the same level of intellectual rigor that characterizes the practice of an expert in

the relevant field.” Id. at 152.

       Rule 702 has a “liberal policy of admissibility.” Pineda v. Ford Motor Co., 520 F.3d

237, 243 (3d Cir. 2008) (quoting Kannankeril v. Terminix Int’l, Inc., 128 F.3d 802, 806 (3d Cir.

1997)). As such, the “rejection of expert testimony is the exception and not the rule.” Dorman

Prods. v. PACCAR, Inc., 201 F. Supp. 3d 663, 686 (E.D. Pa 2016) (quoting Fed. R. Evid. 702

Advisory Committee Note).

       Courts must address a “trilogy of restrictions” before permitting the admission of expert

testimony: qualification, reliability and fit. Schneider v. Fried, 320 F.3d 396, 404 (3d Cir. 2003);

Elcock v. Kmart Corp., 233 F.3d 734, 741 (3d Cir. 2000). The party offering the expert must

establish each requirement by a preponderance of the evidence. In re TMI Litig., 193 F.3d 613,

663 (3d Cir. 1999).

               1.      Qualification

       “To qualify as an expert, Rule 702 requires the witness to have ‘specialized knowledge’

regarding the area of testimony.” Betterbox Commc’ns Ltd. v. BB Techs., Inc., 300 F.3d 325,

335 (3d Cir. 2002) (quoting Waldorf v. Shuta, 142 F.3d 601, 625 (3d Cir. 1998)). The Third

Circuit has instructed courts to interpret the qualification requirement “liberally” and not to insist

on a certain kind of degree or background when evaluating the qualifications of an expert. See

Waldorf, 142 F.3d at 625. “The language of Rule 702 and the accompanying advisory

committee notes make clear that various kinds of ‘knowledge, skill, experience, training, or



                                                  6
education’ [] qualify an expert as such.” In re Paoli R.R. Yard PCB Litig., 916 F.2d 829, 855 (3d

Cir. 1990) [hereinafter “Paoli I”] (quoting Fed. R. Evid. 702).

       Moreover, “[t]his liberal policy of admissibility extends to the substantive as well as the

formal qualifications of experts.” Pineda, 520 F.3d at 244. Thus, “it is an abuse of discretion to

exclude testimony simply because the trial court does not deem the proposed expert to be the

best qualified or because the proposed expert does not have the specialization that the court

considers most appropriate.” Holbrook v. Lykes Bros. S.S. Co., 80 F.3d 777, 782 (3d Cir. 1996).

               2.      Reliability

       The reliability requirement “means that the expert’s opinion must be based on the

‘methods and procedures of science’ rather than on ‘subjective belief or unsupported

speculation’; the expert must have ‘good grounds’ for his or her belief.” In re Paoli R.R. Yard

PCB Litig., 35 F.3d 717, 742 (3d Cir. 1994) [hereinafter “Paoli II”] (quoting Daubert v. Merrell

Dow Pharm., Inc., 509 U.S. 579, 590, (1993)). The test of reliability is “flexible” and “the law

grants a district court the same broad latitude when it decides how to determine reliability as it

enjoys in respect to its ultimate reliability determination.” Kumho Tire, 526 U.S. at 141–42

(emphasis omitted). In determining whether the reliability requirement is met, courts examine

the following factors where appropriate:

       (1) whether a method consists of a testable hypothesis; (2) whether the method
       has been subject to peer review; (3) the known or potential rate of error; (4) the
       existence and maintenance of standards controlling the technique’s operation; (5)
       whether the method is generally accepted; (6) the relationship of the technique to
       methods which have been established to be reliable; (7) the qualifications of the
       expert witness testifying based on the methodology; and (8) the non-judicial uses
       to which the method has been put.

United States v. Mitchell, 365 F.3d 215, 235 (3d Cir. 2004) (citing Paoli II, 35 F.3d at 742 n.8).

These factors are “neither exhaustive nor applicable in every case.” Kannankeril, 128 F.3d at

806–07.
                                                 7
          Under the reliability prong, parties “do not have to demonstrate to the judge by a

preponderance of the evidence that the assessments of their experts are correct, they only have to

demonstrate by a preponderance of evidence that their opinions are reliable.” Paoli II, 35 F.3d at

744 (emphasis omitted). “As long as an expert’s scientific testimony rests upon ‘good grounds,

based on what is known,’ it should be tested by the adversary process—competing expert

testimony and active cross-examination—rather than excluded from jurors’ scrutiny for fear that

they will not grasp its complexities or satisfactorily weigh its inadequacies.” Mitchell, 365 F.3d

at 244 (quoting Ruiz-Troche v. Pepsi Cola of Puerto Rico Bottling Co., 161 F.3d 77, 85 (1st Cir.

1998)).

                 3.      Fit

          For expert testimony to meet the “fit” requirement, it must “assist the trier of fact to

understand the evidence or to determine a fact in issue.” Fed. R. Evid. 702. “This condition

goes primarily to relevance. Expert testimony which does not relate to any issue in the case is

not relevant and, ergo, non-helpful.” Daubert, 509 U.S. at 591 (internal citations omitted).

‘“Fit’ is not always obvious, and scientific validity for one purpose is not necessarily scientific

validity for other, unrelated purposes.” Id.

          B.     Summary Judgment

          The Court will grant a motion for summary judgment if “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A fact is

material when it “might affect the outcome of the suit under the governing law.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine “if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.



                                                    8
        The Court’s role at the summary judgment stage “is not . . . to weigh the evidence and

determine the truth of the matter but to determine whether . . . there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.” Id. at 249. However,

the existence of a mere “scintilla” of evidence in support of the nonmoving party is insufficient.

Id. at 252. In making this determination, “the court is required to examine the evidence of record

in the light most favorable to the party opposing summary judgment, and resolve all reasonable

inferences in that party’s favor.” Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007) (internal

citations omitted). The party opposing summary judgment must, however, identify evidence that

supports each element on which it has the burden of proof. Celotex Corp., 477 U.S. at 322.

IV.     DISCUSSION

        The rulings of the Court on the admissibility of expert testimony focus on the evidence

that supports plaintiffs’ claims. Thus, the parties’ motions to preclude expert testimony must be

addressed prior to ruling on defendant’s Motion for Summary Judgment. The Court discusses

each of the four Daubert motions below.

        A.       Defendant’s Daubert Motions

                 1.       Dr. Norman I. Badler

        Plaintiffs offer Dr. Badler’s expert testimony as evidence of what caused Mrs. Stagnaro’s

fall.3 Defendant objects to Dr. Badler’s testimony, arguing that (1) Dr. Badler is not qualified to

offer an expert opinion because he does not have a professional engineering degree or sufficient

engineering experience, (2) his opinions are unreliable because they are speculative and based on

flawed analysis and investigation, and (3) his testimony does not fit the facts of the case because




3
 Plaintiffs submitted two expert reports prepared by Dr. Badler: an initial undated report and an addendum report
dated February 20, 2018. See generally Defs. Mot. Preclude Badler Exs. F & G.

                                                         9
his conclusion is contrary to Mrs. Stagnaro’s deposition testimony as to how she fell. See

generally Def.’s Mot. Preclude Badler.

                       a. Qualification

       As an initial matter, the Court concludes that Dr. Badler is sufficiently qualified to offer

an expert opinion. “To qualify as an expert, Rule 702 requires the witness to have ‘specialized

knowledge’ regarding the area of testimony.” Betterbox Commc’ns Ltd., 300 F.3d at 335

(quoting Waldorf, 142 F.3d at 625).

       Dr. Badler is a professor in the Department of Computer and Information Science at the

University of Pennsylvania. Pls.’ Resp. Mot. Preclude Badler Ex. H. He created an ergonomic

assessment and virtual human prototyping system called “Jack.” Pls.’ Resp. Mot. Preclude

Badler 20. This system is widely used to simulate human movement. Id. He has published

numerous articles and book chapters on the topic of computer human models and inverse

kinematics. Id. at 6. Overall, Dr. Badler has extensive experience in simulating human

movement. Although he is not an engineer, Dr. Badler’s experience sufficiently qualifies him as

an expert for the purpose of reconstructing the events that caused Mrs. Stagnaro to fall. See

Waldorf, 142 F.3d at 625 (instructing courts to interpret the qualification requirement “liberally”

and not to insist on a certain kind of degree or background when evaluating the qualifications of

an expert). Notwithstanding his expertise, Dr. Badler’s opinions must also meet the

requirements of reliability and fit. Schneider v. Fried, 320 F.3d 396, 404 (3d Cir. 2003).

                       b. Reliability

       The reliability requirement “means that the expert’s opinion must be based on the

‘methods and procedures of science’ rather than on ‘subjective belief or unsupported

speculation’; the expert must have ‘good grounds’ for his or her belief.” Paoli II, 35 F.3d at 742



                                                10
(quoting Daubert, 509 U.S. at 590). “An expert opinion is not admissible if the court concludes

that an opinion based upon particular facts cannot be grounded upon those facts.” Fedorczyk v.

Caribbean Cruise Lines, Ltd., 82 F.3d 69, 75 (3d Cir. 1996) (finding an expert’s opinion that

inadequate textured stripping in a bathtub caused a plaintiff’s fall inadmissible “because the

expert’s conclusion [was] based on pure speculation, rather than a reasonable inference . . . when

no evidence in the record indicates where [plaintiff] was standing in the tub”); see also Butts v.

Weisz, No. 07-1657, 2010 WL 703238, at *7 (W.D. Pa. Feb. 25, 2010), aff’d, 410 F. App’x 470

(3d Cir. 2010) (excluding testimony of an expert as to causation and granting summary judgment

where “the expert would have to speculate to render an opinion with respect to causation”).

       In this case, Dr. Badler concludes that Mrs. Stagnaro’s fall and subsequent injuries were

caused by the clothing rack being positioned too closely to a structural pole. He opined:

       This inadequate clearance required Carole Stagnaro to squeeze sideways along the
       [] rack, and as she turned counterclockwise to go around to the other side of the
       rack her right foot caught under the rack wheel supporting bar closest to the
       racetrack aisle . . . . Since this right foot lift required a knee flexion of her
       unsupporting right leg, she was immediately off balance and she fell to her right
       and backward onto her right hip and right elbow. During that fall her right leg or
       clothing propelled the [tile] aisle end of the rack away from the pole . . . . She was
       found on the carpet between the skewed rack and the pole, with her feet oriented
       toward the [tile] aisle.

Defs. Mot. Preclude Badler Ex. G 1-2. Dr. Badler states that his opinions are based on the

deposition testimony, Target incident reports, photos taken immediately after Mrs. Stagnaro’s

fall, site inspections of the Target store at which the accident occurred, and the expert report of

another of plaintiffs’ experts, Kenneth Stoyack. See generally Defs. Mot. Preclude Badler Exs. F

& G. Dr. Badler’s opinions, however, are impermissibly speculative.

       First, Dr. Badler engages in a series of unsupported assumptions in order to reach his

conclusion as to how Mrs. Stagnaro fell. These assumptions include: (1) the distance between



                                                 11
the rack and the structural pole was 15 to 17.5 inches at the time of Mrs. Stagnaro’s fall,4 (2)

Mrs. Stagnaro’s feet were pointed in toward the rack in the moments leading up to her fall, 5 (3)

Mrs. Stagnaro was walking sideways along the rack as opposed to walking straight forward,6 (4)

immediately before falling, Mrs. Stagnaro moved in toward the rack, after passing the structural

pole,7 and (5) that the Minion swimsuit described by Mr. Stagnaro did not independently cause

her fall. All of these assumptions, critical to Dr. Badler’s theory of causation, are unsupported

by the deposition testimony of Mr. and Mrs. Stagnaro or any other evidence.

         In fact, Dr. Badler’s conclusion that Mrs. Stagnaro’s foot was trapped beneath the rack’s

support bar is specifically denied by Mrs. Stagnaro. She testified explicitly that she did not trip

over the rack itself, saying “[she] would have felt that metal. [She] would have felt . . . [her] foot

twisting on something and it wasn’t that. It didn’t get caught underneath the rack. . . .” Id. at

62:6–10. Instead, both Mr. and Mrs. Stagnaro testified that she tripped on something on the

floor. Mrs. Stagnaro said “I think it was something that had fallen. Something was on the floor.

It wasn’t my clothing. I didn’t drop my coat. It wasn’t me. That’s all I can recall. Is that my

foot was – it just wouldn’t lift up. It was not – I definitely know it’s not those legs on that.” Id.

at 61:21–62:3.

         Similarly, Mr. Stagnaro testified that immediately after his wife’s fall he noticed a boy’s

swimsuit wrapped around her right foot. “As soon as she went down, I looked and . . . there was


4
  This assumption is based on a reconstruction described more fully in Mr. Stoyack’s expert report. Both Dr. Badler
and Mr. Stoyack rely on this assumption in reaching their conclusions. The Court addresses this conclusion infra in
section IV(A)(2).
5
  In her deposition, Mrs. Stagnaro was asked whether her feet were pointed toward the aisle or turned in toward the
rack in the moments before she fell. She stated “ I don’t know. . . . I don’t know where my feet were to be honest, I
don’t know.” C. Stagnaro Dep. 57:1–10.
6
  Mrs. Stagnaro describes walking as she fell but does not state that she was walking sideways along the rack. See
C. Stagnaro Dep. 56:10–17:10.
7
  Mrs. Stagnaro does not describe approaching the rack to inspect the merchandise more closely after turning a
corner, immediately before her fall. Instead, she merely describes walking around the rack in an unspecified
manner, looking for a particular color swim shirt. See C. Stagnaro Dep. 54:3–57:10.

                                                         12
a boy’s bathing suit wrapped around her [right] foot, that I only assume had fallen off. . .” Id. at

20:6–13. Furthermore, Mr. Stagnaro explains the cause of Mrs. Stagnaro’s fall saying “when her

foot hit the bathing suit, the bathing suit never really moved, which caused her to [feel] like her

foot was in a trap . . .” Id. at 20:24–21:3.

         Mrs. Stagnaro testified that she does not know what caused her to fall. With that

testimony Dr. Badler may not speculate as to the cause of her fall and present unsupported

theories of causation to the jury. Butts, 2010 WL 703238 at *7. His testimony also contradicts

the deposition testimony of the only witness to the fall, Mr. Stagnaro. In short, Dr. Badler’s

speculative conclusion is not reliable because it is not grounded in the facts of this case.

Fedorczyk, 82 F.3d at 75. Dr. Badler is not permitted to present guesswork or mere possibilities

to the jury in the form of expert opinions as to the cause of Mrs. Stagnaro’s fall. 8 For those

reasons, defendant’s motion to preclude the testimony of Dr. Badler is granted.

                  2.       Kenneth J. Stoyack

         Mr. Stoyack is an architect who was retained by plaintiffs to provide an expert opinion

regarding applicable building codes and industry standard. Defendants do not challenge Mr.

Stoyack’s expert qualifications in their motion and only advance arguments regarding reliability

and fit. See Def.’s Mot. Preclude Stoyack 4 n. 3. Therefore, the Court addresses only Mr.

Stoyack’s reliability and fit in this Memorandum.

                           a. Reliability

         As discussed above, an expert’s conclusions must be based on “‘methods and procedures

of science’ rather than on ‘subjective belief or unsupported speculation.’” Paoli II, F.3d at 742

(quoting Daubert, 509 U.S. at 590). For experts on non-scientific matters, the reliability


8
 Because Dr. Badler’s expert opinion fails to meet the reliability requirement and, therefore, is inadmissible under
Rule 702, the Court need not address “fit.”

                                                         13
determination focuses on the expert’s personal knowledge and experience. In such cases, “the

methodology used will be applying that experience to the facts of the case.” Flanders v. Dzugan,

No. 12-1481, 2015 WL 4507560, at *3 (W.D. Pa. July 24, 2015).

        Mr. Stoyack offers three main conclusions in his expert reports.9 First, he concludes that

the distance between the rack and the structural pole at the time of the incident was 15 to 17.5

inches. Def.’s Mot. Preclude Stoyack Ex. G 5. Next, he concludes that the “recommended

minimum distance between clothing racks is 30 inches.” Id. Finally, Mr. Stoyack concludes that

Target violated industry standard, National Safety Council Standards, and the applicable building

code by failing to maintain safe and proper clearance between the clothing and the display. Id.

        As an initial matter, the Court addresses Mr. Stoyack’s conclusion that the rack was 15 to

17.5 inches from the structural pole at the time of the accident. Def.’s Mot. Preclude Stoyack

Ex. G 2. In his addendum report, Mr. Stoyack describes the process through which he and Dr.

Badler reached this conclusion. Id. First, they placed a clothing rack, of the same size and type

involved in Mrs. Stagnaro’s incident, near the structural pole. Id. They then used a photograph

taken by a target employee immediately after Mrs. Stagnaro was taken to the hospital in order to

recreate the placement of the rack as the rack appeared after Mrs. Stagnaro’s fall. They did this

by “utilizing the joint lines of the vinyl tile floor of the [] [aisle] and the pattern lines of the

carpet tiles.” Id. Next, in order to mimic the placement of the rack before Mrs. Stagnaro’s fall,

they “us[ed] the rear right wheel as a pivot point” and rotated the display rack until it was

perpendicular to the vinyl tile floor of the [] aisle. Id. After moving the rack accordingly, Mr.

Stoyack measured a distance of 17.5 inches from the clothing on the upper part of the rack’s

display to the building support column and a distance of 15 inches from the clothing on the lower


9
 Mr. Stoyack submitted two expert reports, an initial report dated July 21, 2017, and a supplemental report dated
February 21, 2018. See Def.’s Mot. Preclude Stoyack Exs. F & G.

                                                        14
part of the rack’s display to the column. Id. at 2-3. He concluded that these measurements

accurately portray the distance between the rack and the support column at the time of Mrs.

Stagnaro’s fall. Id.

        Mr. Stoyack’s measurements are based on one major assumption – that the rack pivoted

on its right rear wheel at the time of Mrs. Stagnaro’s fall. Id. at 2. There is no evidence of that

fact and Mr. Stoyack’s report fails to justify this assumption. As defense rebuttal expert Mr.

Dinoff states in his report:

        That makes no sense. The display rests on four legs all of which have non-
        locking casters. Physics dictates that unrestrained objects when disturbed near an
        end will rotate about their center of mass. Therefore, pushing one corner of the
        display would cause it to rotate about its center, not about a single caster.

Pls. Mot. Preclude Ex. Q 8. Mr. Stoyack’s critical assumption is based on little more than

speculation as to how Mrs. Stagnaro fell, how she may have hit the rack, and how the rack may

have moved as a result of that impact. This testimony is thus speculative and unreliable. For

those reasons the Court precludes Mr. Stoyack from testifying that the rack was 15 to 17.5 inches

away from the structural pole at the time Mrs. Stagnaro fell.

        Mr. Stoyack’s second conclusion is that the minimum recommended distance between

the rack and the structural column is 30 inches. He supports this conclusion by citing to the

International Building Code (“IBC”) 2009 edition – the building code in effect at the time the

Malvern Target store was designed and constructed.

        The relevant code provision states:

        An aisle access way shall be provided on at least one side of each element within
        the merchandise pad. The minimum clear width for an aisle access way not
        required to be accessible shall be 30 inches []. The required clear width of the
        aisle access way shall be measured perpendicular to the elements and
        merchandise within the merchandise pad. The 30-inch [] minimum clear width
        shall be maintained to provide a path to an adjacent aisle or aisle accessway.



                                                 15
Def.’s Mot. Preclude Stoyack 4 (quoting Chapter 10 of the 2006 International Business Code

IBC Section 1014.4.2). He further supports his conclusion that 30 inches is the minimum

recommended distance by pointing out that a shopping cart has a minimum dimension of 27

inches. “The 30 inch distance requirement and the 27 inch shopping cart width are not mere

coincidences. The code required 30 inches will provide sufficient and safe distance for passage.”

Def.’s Mot. Preclude Stoyack Ex. F 3.

       Defendant argues that Mr. Stoyack’s interpretation of the IBC ignores the plain meaning

of the IBC provision which states that an “aisle access way shall be provided on at least one side

of each element within the merchandise pad.” Def.’s Mem. Supp. Mot. Preclude Stoyack 7

(emphasis added). Defendant argues that because three sides of the clothing rack already had

“30-plus inched accessways” the rack in question was in full compliance with the plain language

of the IBC. Id.

       Courts routinely receive expert opinion evidence with respect to building code

application and interpretation by those with appropriate qualifications and experience in the

field. See, e.g., Flanders v. Dzugan, No. 12-1481, 2015 WL 4507560, at *6 (W.D. Pa. July 24,

2015). Therefore, although defendant disagrees with Mr. Stoyack’s interpretation of the code,

this Court will not rule it out of the case based on defendant’s reliability arguments.

       Mr. Stoyack similarly offers evidence of industry standards by making reference to a

National Safety Council document “identifying the principal causes of ‘Falls on Floors.’” Def.’s

Mot. Preclude Stoyack Ex. F 4-5. Defendant argues that this document is irrelevant because it

makes no reference to spacing requirements between building elements such as racks, poles or

walls. Def.’s Mot. Preclude Stoyack 8. Instead the document is focused on providing broad

guidelines as to the general causes of slip and fall accidents. Id. Mr. Stoyack connects the



                                                 16
National Safety Council guidelines to the present case through two lines in the document, “The

primary causes of slips and falls on floors are: . . . [i]nadequate housekeeping and maintenance[,

and] [u]nsafe physical conditions created by improper work procedures.” Def.’s Mot. Preclude

Stoyack Ex. F 4-5. Mr. Stoyack argues that placing a wheeled clothing rack too close to a pole is

an example of inadequate housekeeping and improper work procedure. Id. Based on this logic,

Mr. Stoyack concludes that the “failure to maintain [a] safe distance between the display rack

and building column was improper and inadequate housekeeping and this was not in

conformance with National Safety Council standards.” Id. at 7.

       “Where the expert cites only to guidelines or generalized safety recommendations, what

is missing is reference to actual practice in the industry through examples gained from research

or [] experience.” Mendler v. Aztec Motel Corp., No. 09-2136, 2011 WL 6132188, at *4 (D.N.J.

Dec. 7, 2011) (emphasis added). The National Safety Council guideline referenced by Mr.

Stoyack, standing alone, would be insufficient evidence of industry standard. However, taken

together with his references to the International Building Code, Mr. Stoyack’s opinions are based

on more than mere “subjective belief.” Id. Based on this analysis the Court concludes such

evidence is not unreliable.

                       b. Fit

       This Court has already ruled that Mr. Stoyack’s first conclusion regarding the distance

between the rack and support pole fails to meet the reliability requirement of Rule 702. Such

testimony is therefore inadmissible. However, the Court still must determine whether Mr.

Stoyack’s conclusions regarding industry standards based on the IBC and the National Safety

Council guidelines meet the “fit” requirement.




                                                 17
       For expert testimony to meet the “fit” requirement, it must “assist the trier of fact to

understand the evidence or to determine a fact in issue.” Fed. R. Evid. 702. Fit “goes primarily

to relevance. Expert testimony which does not relate to any issue in the case is not relevant and,

ergo, non-helpful.” Daubert, 509 U.S. at 591 (internal citations omitted).

       Mr. Stoyack’s opinions are not relevant to the Court’s determination in this case based on

plaintiffs’ failure to provide evidence of causation. In order to succeed on their claim for

negligence plaintiffs must demonstrate that (1) Target had a duty; (2) Target breached that duty;

(3) there was a causal connection between the breach of duty and the resulting injury; and (4)

there was actual loss or damage. Daniel v. Sears and Sears Roebucks & Co., No. 15-4821, 2016

WL 521205, at *2 (E.D. Pa. Feb. 10, 2016). Each of these four elements must be supported by

evidence for plaintiffs’ claims to proceed past summary judgment. In this Memorandum, for the

reasons discussed infra in Section IV(C), the Court concludes that defendant’s motion for

summary judgment must be granted due to a lack of causation evidence. Specifically, plaintiffs

fail to provide any admissible evidence linking the alleged dangerous condition – the proximity

of the rack to the structural pole – to how Mrs. Stagnaro fell. Because the Court has concluded

that there is insufficient evidence of causation to sustain plaintiffs’ negligence claim, no material

questions of fact remain, and the Court must grant defendant’s motion for summary judgment.

Consequently, Mr. Stoyack’s opinions are irrelevant and fail to meet Rule 702’s “fit”

requirement.

       For the foregoing reasons, that part of defendant’s motion seeking to preclude the

testimony of Mr. Stoyack is granted.




                                                 18
        B.       Plaintiffs’ Daubert Motions

                 1.       Dr. Ruhi Arslanoglu

        Dr. Arslanoglu is an engineer with a PhD in Biomedical Engineering and a Master of

Science in Engineering from the University of Texas. Dr. Arslanoglu’s testimony is offered to

rebut plaintiffs’ expert witness, Dr. Badler. Dr. Arslanoglu opines that Badler’s report was

inconsistent with the evidence and that his methods were unscientific.10 Pls.’ Mot. Preclude

Arslanoglu Exs. N, Q.

        “[A] rebuttal expert must only respond to the opposing party’s offered construction and

the provided basis for that construction. Responding experts cannot oppose a construction by

simply offering one of their own.” Shire LLC v. Amneal Pharm., LLC, No. 11-3781, 2013 WL

1932927, at *9 (D.N.J. May 7, 2013). Therefore, Dr. Arslanoglu’s appropriate testimony as a

rebuttal expert is limited to responding to Dr. Badler’s conclusions as to causation. Because Dr.

Badler’s conclusions have been excluded as speculative and unreliable, Dr. Arslanoglu’s rebuttal

is no longer relevant and will not assist the jury in determining whether Mrs. Stagnaro’s fall was

caused by Target. See supra Section IV(A)(1).

        For the foregoing reasons, plaintiffs’ motion seeking to preclude the testimony of Dr.

Arslanoglu is granted.

                 2.       Lawrence C. Dinoff

        Mr. Dinoff is a licensed architect in Pennsylvania and nationally certified as an architect

by the National Counsel of Architectural Registration Boards. He also holds a Bachelor’s

Degree in Mechanical Engineering from Rennesselaer Polytechnic Institute and a second




10
  Dr. Arslanoglu produced two expert reports in connection with this case, an initial report dated August 14, 2017
and a supplemental report dated March 20, 2018. Pls.’ Mot. Preclude Arslanoglu Exs. N, Q.

                                                        19
Bachelor’s Degree in Architecture from the Pratt Institute. Mr. Dinoff’s testimony is offered to

rebut both of plaintiffs’ experts Mr. Stoyack and Dr. Badler.

         As discussed above, based on the Court’s ruling excluding Dr. Badler’s causation

testimony, Mr. Dinoff’s conclusions with respect to Dr. Badler’s testimony are excluded as

irrelevant.

         Mr. Dinoff’s expert reports also rebut Mr. Stoyack’s conclusions related to industry

standard and interpretation of the International Building Code and the National Safety Council

data sheet.11 Specifically, in his initial and supplemental reports, Mr. Dinoff offers his opinion

that defendant complied with applicable building codes and industry standards. Pls.’ Mot.

Preclude Dinoff 4. Although plaintiffs challenge Mr. Dinoff’s conclusion with respect to that

matter, they “concede that the opinion passes the Rule 702 admissibility standard.” Id. at 4, 6.

The Court disagrees.

         Mr. Dinoff’s opinions fail to meet Rule 702’s “fit” requirement because they are not

relevant to any material fact in the determination of this case. In this Memorandum, for the

reasons discussed infra in Section IV(C), the Court concludes that defendant’s motion for

summary judgment must be granted due to a lack of causation evidence. Specifically, plaintiffs

fail to provide any admissible evidence linking the alleged dangerous condition – the proximity

of the rack to the structural pole – to how Mrs. Stagnaro fell. Because the Court has concluded

that there is insufficient evidence of causation to sustain plaintiffs’ negligence claim, no material

questions of fact remain. As a result, Mr. Dinoff’s opinions are not relevant to the determination

of this case which is based on plaintiffs’ failure to provide evidence of causation. Consequently,

Mr. Dinoff’s opinions do not meet Rule 702’s “fit” requirement.

11
  Mr. Dinoff produces three expert reports in connection with this case, an initial report dated July 13, 2017 and two
supplemental reports dated August 4, 2017 and March 20, 2018, respectively. Pls.’ Mot. Preclude Dinoff Exs.I, M,
Q.

                                                         20
       For the foregoing reasons, that part of defendant’s motion seeking to preclude the

testimony of Mr. Dinoff is granted.

       C.      Defendant’s Motion for Summary Judgment

       With these evidentiary rulings in mind, the Court must now evaluate defendant’s motion

for summary judgment.

       In this case plaintiffs assert a negligence claim based on premises liability and a loss of

consortium claim arising out of the underlying negligence claim. Under Pennsylvania law, to

succeed on a negligence claim, “a plaintiff must demonstrate: (1) the existence of a duty or

obligation recognized by law; (2) a breach of the duty; (3) a causal connection between the

breach of duty and the resulting injury; and (4) actual loss or damage.” Daniel v. Sears and

Sears Roebucks & Co., No. 15-4821, 2016 WL 521205, at *2 (E.D. Pa. Feb. 10, 2016) (citing

Krentz v. Consol. Rail Corp., 910 A.2d 20, 27–28 (Pa. 2006)). “The mere occurrence of an

accident does not establish negligent conduct.” Id.

       The parties do not dispute Mrs. Stagnaro’s injuries, or that they were caused by her fall at

the Malvern Target store. Additionally, the parties agree that plaintiffs were invitees in

defendant’s store. Under Pennsylvania law, possessors of a premises “owe a duty to protect

invitees from foreseeable harm;” that is, possessors owe a duty when the possessor “knows or by

the exercise of reasonable care would discover the condition, and should realize that it involves

an unreasonable risk of harm to such invitee.” Craig v. Franklin Mills Assocs., L.P., 555 F.

Supp. 2d 547, 549 (E.D. Pa. 2008) (internal quotations omitted).




                                                21
         In this case, to succeed on their negligence claim, plaintiffs must show that (1) Target

breached a duty through the creation of a dangerous condition, and (2) the alleged dangerous

condition caused Mrs. Stagnaro to fall.12

         Plaintiffs argue that Target breached its duty to plaintiffs by creating a dangerous

condition when it placed a moveable clothing rack less than 30 inches away from a structural

pole in their Malvern store. To recover under this theory, plaintiffs must establish that such

conduct by Target created a dangerous condition and that Target knew or should have known of

the condition.13 Id. at *3 (citing Zito v. Merit Outlet Stores, 647 A.2d 573, 575 (Pa. Super. Ct.

1994)). Notably, a standard clothing rack, in and of itself, does not constitute a dangerous

condition. See Carter-Butler v. Target Store #2596, No. 15-04030, 2016 WL 8716338, at *4

(E.D. Pa. Feb. 19, 2016) (holding that there is no duty “to protect customers from tripping over

perfectly operational clothing racks that are in plain sight.”).

         In this case, the Court does not address whether plaintiffs have met their burden of

establishing a dangerous condition because it concludes that there is insufficient evidence of

causation for plaintiffs’ claims to be presented to a jury. Accordingly, the Court turns to an

analysis of the causation issue.

         “With respect to dangerous conditions under Pennsylvania law, a landowner can only be


12
   Plaintiffs’ surreply argues that defendants admitted a series of facts through a failure to respond to plaintiffs’
counterstatement of material facts. Pls. Surreply 1-2. Plaintiffs assert that such a response is “required” by the
Court’s Policies and Procedures. Id. The Court disagrees. The Court’s Policies and Procedures state “All material
facts set forth in the moving party’s statement will be deemed to be admitted unless controverted in the opposing
party’s statement.” See Judge DuBois Pretrial and Trial Procedures, General Motion Practice ¶ 5 (emphasis added).
In this instance, after providing an initial statement of material facts, the moving party did not respond to plaintiffs’
counterstatement of material facts, a situation not described in the Court’s policies and procedures. Therefore, the
Court rejects plaintiffs’ argument that it must deem the facts posited by plaintiffs to be admitted.
13
   To show that the possessor of the premise knew or, through reasonable care, should have known of the harmful
condition, the invitee must present evidence that the possessor “had a hand in creating the harmful condition,” had
actual notice, or had constructive notice of the harmful condition. Estate of Swift v. Ne. Hosp. of Phila., 690 A.2d
719, 722 (Pa. Super. Ct. 1997). Plaintiff argues that the condition was created by Target employees who placed the
rack in its position just before the store opened. Neither party argues that the rack might have been moved by a third
party before Mrs. Stagnaro fell.

                                                           22
subject to liability for physical harm if the harm is caused by the landowner’s negligence

concerning that condition.” Butts v. Weisz, No. 07-1657, 2010 WL 703238, at *5 (W.D. Pa. Feb.

25, 2010), aff'd, 410 F. App'x 470 (3d Cir. 2010). “Negligent conduct is said to be a legal cause

if it is a substantial factor in bringing about the injury.” Id. “Where the relevant facts show

either that the defendant was not responsible for the injury, or that the causal connection between

the defendant’s negligence and the plaintiff's injury is remote, the question of causation is

decided by the court as a matter of law.” Newton v. Norfolk S. Corp., No. 05-01465, 2008 WL

55997, at *4 (W.D. Pa. Jan. 3, 2008).

       A court may not submit the issue of causation to the jury “if it would require guessing or

speculation to determine cause.” Id. at 5 (citing Smith v. Bell Tel. Co. of Pa., 397 Pa. 134, 153

A.2d 477, 479 (Pa. 1959)). “We have said many times that the jury may not be permitted to

reach its verdict merely on the basis of speculation or conjecture, but that there must be evidence

upon which logically its conclusion may be based.” Id.

       In keeping with these principles, courts have consistently granted summary judgment

where plaintiffs provided insufficient evidence of factual causation for a jury to reach a verdict

without guesswork. See Butts v. Weisz, 410 F. App’x 470, 472 (3d Cir. 2010) (holding that the

district court properly granted summary judgment for a lack of causation evidence after

precluding speculative expert testimony. “[T]he inference that [plaintiff] fell because there were

dim lighting conditions and an allegedly dangerous single step was not an appropriate inference

that the jury could draw or should have been given the opportunity to draw”); Newton, 2008 WL

55997, at *6 (finding insufficient evidence of causation where there was no evidence presented

“that would prevent the jury from making a guess as to where [plaintiff’s] feet were when he

fell”); see also Cuthbert v. City of Philadelphia, 417 Pa. 610, 209 A.2d 262-63 (Pa. 1965)



                                                 23
(finding insufficient evidence of factual causation where a plaintiff who tripped over a trolley rail

could not identify the exact portion of the crosswalk she was on when she fell or where her feet

were located at the time of her fall. “[Plaintiff] may very well have fallen into the defect as she

alleged, but she has failed to prove any facts upon which a jury would have been justified in so

finding. It is equally possible that she tripped over a properly maintained section of the trolley

rail for which, while unfortunate, no liability would have attached.”); Fedorczyk v. Caribbean

Cruise Lines, Ltd., 82 F.3d 69, 75 (3d Cir. 1996).

        In the present case, the Stagnaros’ deposition testimony highlights the fact that plaintiffs

do not know how Mrs. Stagnaro fell. Mrs. Stagnaro testified that she did not see anything unsafe

near the rack as she walked towards it. C. Stagnaro Dep. 44–45. She did not see anything on the

floor as she approached. Id. As she was walking around the rack she felt like her right foot was

trapped and she couldn’t lift it. Id. 55–56. She fell on her right side. Id. She testified that she

doesn’t know how she fell, but that she believed she stepped on something on the floor which

prevented her from lifting her foot. Id. 59-60. She also stated that she did not trip on the pole or

the legs of the rack. She claims that she knew she didn’t trip on the rack because she would have

felt the metal. Id. Mr. Stagnaro testified that he removed a Minion swimsuit that was tangled

around his wife’s foot after she had fallen. D. Stagnaro Dep. 20:6–13. The incident report filled

out by Target employees on the day of the fall states that the accident occurred when Mrs.

Stagnaro tripped on a Minion swimsuit. Def.’s Mot. Preclude Badler Ex. B. This evidence

conflicts with plaintiffs’ expert testimony and does not support the theory articulated in

plaintiffs’ response to defendant’s motion for summary judgment that Mrs. Stagnaro fell when

her foot became trapped underneath the rack itself due to the proximity of the rack to the

structural pole.



                                                 24
       Furthermore, none of plaintiffs’ causation evidence connects the alleged proximity of the

rack to the pole with the way in which Mrs. Stagnaro fell. The Stagnaros did not testify that Mrs.

Stagnaro tripped on the structural pole itself or ran into the rack or pole because there was

inadequate space for her to move between the two. To the contrary, the only evidence that links

the fall to the proximity of the pole to the rack is found in plaintiffs excluded expert opinions.

Plaintiffs’ experts, Dr. Badler and Mr. Stoyack, assert that Mrs. Stagnaro was forced to sidle past

the structural pole because of its proximity to the rack, and then, after moving in even closer to

the rack to peruse the merchandise, tripped when her foot was caught under the support pole of

the rack. They opine that Mrs. Stagnaro’s fall was caused by her inability to see the floor below

the rack as she edged her way past the structural pole. The Court concluded that Dr. Badler and

Mr. Stoyack’s theory of causation is unduly speculative, not based on the facts, and is, therefore,

inadmissible. See supra Section IV(A)(1). In ruling on a motion for summary judgment, the

Court may only rely on admissible evidence. See, e.g., Blackburn v. United Parcel Serv., Inc.,

179 F.3d 81, 95 (3d Cir. 1999). In short, plaintiffs have produced no admissible evidence

connecting the alleged dangerous condition to Mrs. Stagnaro’s fall.

        “[I]t is not necessary that plaintiff prove with mathematical exactness that the accident

could only have been caused in one manner to the exclusion of all other possibilities, but he must

eliminate those other causes, if any, as were fairly suggested by the evidence” Butts, 410 F.

App’x at 472 (citing Cuthbert v. City of Philadelphia, 209 A.2d 261, 263–64 (1965)). Here,

plaintiffs have not eliminated other causes that were fairly suggested by the evidence. For

instance, on the present record the evidence suggests that Mrs. Stagnaro tripped on a swimsuit

that was hanging on the rack, had fallen to the floor, or was knocked onto the floor as she walked

past. And there is no evidence that connects these possible causes to the proximity of the rack to



                                                 25
the pole.

       “[A] mere possibility of causation is not enough. . . .” Fedorczyk, 82 F.3d at 75 (citations

omitted). In short, plaintiffs presented no admissible evidence in support of their claim that the

proximity of the rack caused Mrs. Stagnaro’s fall. This lack of causation evidence is also

decisive for Mr. Stagnaro’s loss of consortium claim because his claim is derivative of Mrs.

Stagnaro’s negligence claim.

       The Court thus grants Defendant’s Motion for Summary Judgment.

V.     CONCLUSION

       For the foregoing reasons, (1) defendant’s motion to preclude the testimony of Dr. Badler

is granted, (2) defendant’s motion to preclude the testimony of Mr. Stoyack is granted, (3)

plaintiffs’ motion to preclude the testimony of Dr. Ruhi Arslanoglu is granted, (4) plaintiffs’

motion to preclude the testimony of Mr. Dinoff is granted, and (5) defendant’s Motion for

Summary Judgment is granted.

       An appropriate Order follows.




                                                26
